Appellate Case: 20-1392       Document: 010110739612     Date Filed: 09/15/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                        Tenth Circuit

                               FOR THE TENTH CIRCUIT                       September 15, 2022
                           _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  BRIANNA LEIGH BELL,

           Plaintiff - Appellee/Cross-
           Appellant,
                                                        Nos. 20-1392 & 20-1396
  v.                                              (D.C. No. 1:17-CV-01807-RM-STV)
                                                               (D. Colo.)
  SORIN CRM USA, INC., d/b/a Livanova
  USA, Inc.,

           Defendant - Appellant/
           Cross-Appellee.

                           _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

 Before McHUGH, MURPHY, and ROSSMAN, Circuit Judges.
                  _________________________________

       Plaintiff Brianna Bell worked as an independent sales representative for

 Defendant Sorin CRM from May 2014 through April 2017. After Sorin declined to

 renew her contract, she sued Sorin on various theories of liability. A jury found in

 Bell’s favor on her claim of fraudulent inducement. The jury found that she

 sustained approximately $1.38 million in damages, and the district court entered

 judgment in her favor in this amount. In these cross-appeals, the parties primarily



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-1392    Document: 010110739612         Date Filed: 09/15/2022     Page: 2



 contest the award of damages. We conclude that Bell failed to prove damages with

 reasonable certainty, and therefore reverse and remand with instructions to issue

 judgment as a matter of law in Sorin’s favor.

                                   I. BACKGROUND

       As a Sorin sales representative, Bell sold different types of cardiac-rhythm

 management (“CRM”) devices, including pacemakers, defibrillators, and cardiac-

 resynchronization-therapy devices. CRM devices are prescribed by physicians for

 implantation in patients, but the trial evidence established that hospitals are the actual

 purchasers of these devices. Thus, hospital administrators are the individuals

 responsible for approving purchases of specific CRM devices.

       Prior to working for Sorin, Bell worked as a sales representative for

 Medtronic, the largest CRM company in the United States. She believed that many

 physicians from her business network would be willing to shift to Sorin devices with

 her, but she was aware she might be unable to complete these sales unless Sorin had a

 contractual relationship with the fourteen hospitals at which her network of

 physicians performed implantations. Accordingly, she asked Sorin’s directors if

 Sorin had contractual access to these hospitals. She only signed her independent

 sales representative contract after she was reassured there would be no issues with

 this access or with her anticipated volume of sales. Once she began working as a

 Sorin sales representative, however, she discovered that Sorin was not on contract

 with any of the fourteen hospitals in question, and many of the Sorin implants

 requested by her network of physicians were denied by hospital administrators.

                                             2
Appellate Case: 20-1392      Document: 010110739612     Date Filed: 09/15/2022       Page: 3



       During her three-year period as an independent Sorin sales representative, Bell

 sold a total of 135 devices and received a total of $418,667.73 in commissions, plus

 $88,300 in bonuses. Her commissions were calculated based on a contractual

 formula that took into account the year in which the sale occurred, the type of device

 sold, and the sale price. The devices sold by Bell ranged in price from less than

 $3,000 to more than $26,000, depending on the specific device at issue and on the

 pricing schedule Sorin had established for that particular purchasing hospital.

 Correspondingly, Bell’s commissions for her 135 device sales also varied greatly,

 with her lowest-value sale earning her only $52.50, while her highest-value sale

 resulted in a $9,063.50 commission.

       At trial, Bell presented testimony from three witnesses: herself, the Sorin area

 director with whom most of her pre-contract discussions occurred, and one of the

 physicians in her business network. This physician, Dr. John McKenzie, testified

 that Bell provided valuable technical support for the products she sold, so he intended

 to implant more Sorin devices after she became a Sorin sales representative. As a

 “rough estimate[],” he intended to move about 40% of his business, meaning “around

 200 devices” annually, to Sorin. Appellant’s App. at 1110. Because hospital

 administrators contested virtually every request to purchase a Sorin device, however,

 he implanted significantly fewer Sorin devices than anticipated. McKenzie did not

 further elaborate on the numbers or types of devices he intended to implant, nor did

 he provide any explanation as to why certain intended implantations were approved

 while others were denied.

                                            3
Appellate Case: 20-1392     Document: 010110739612       Date Filed: 09/15/2022       Page: 4



        In his closing argument to the jury, Bell’s counsel suggested that the jury

 should calculate damages by dividing Bell’s total commissions by the number of

 devices she sold to determine the “average commission per device,” then multiplying

 this “average commission” by the number of devices Bell would have sold absent

 Sorin’s fraudulent representations regarding its contractual access to the hospitals in

 Bell’s sales territory. Appellant’s App. at 855-56. The jury ultimately found Sorin

 liable for fraudulent inducement and awarded Bell $1,380,745.47 in damages. Sorin

 filed a motion for judgment as a matter of law, arguing both that Bell had failed to

 present sufficient evidence of fraud and that she had not established damages to a

 reasonable degree of certainty. The district court denied this motion, and Sorin

 appealed.

        On appeal, Sorin again challenges both the evidence in support of the fraud

 claim and the evidence of damages. Bell filed a cross-appeal, in which she argues

 she should have been awarded additional damages for her lost opportunity to work as

 a Sorin sales representative for a fourth year. She concedes her cross-appeal will be

 moot if we agree with Sorin that she failed to present sufficient evidence of damages

 to sustain the jury’s verdict.




                                            4
Appellate Case: 20-1392    Document: 010110739612         Date Filed: 09/15/2022    Page: 5



                                     II. ANALYSIS

       We review de novo the district court’s denial of Sorin’s motion for judgment

 as a matter of law, drawing all reasonable inferences in favor of Bell. See Escue v. N.

 Okla. Coll., 450 F.3d 1146, 1156 (10th Cir. 2006). The parties agree that Delaware

 law governs the substantive issues in this diversity case, and they both assume that

 Sorin’s damages argument raises a substantive issue governed by Delaware law.

 Accordingly, we will likewise evaluate this argument under Delaware law.

       Like other jurisdictions, Delaware “does not permit a recovery of damages

 which is merely speculative or conjectural.” Henne v. Balick, 146 A.2d 394, 396

 (Del. 1958). “There must be some reasonable basis upon which a jury may estimate

 with a fair degree of certainty the probable loss which plaintiff will sustain in order

 to enable it to make an intelligent determination of the extent of this loss.” Id. Based

 on the need to prove damages with a fair degree of certainty, Delaware, like other

 jurisdictions, generally requires expert testimony to prove economic and financial

 damages. See, e.g., PJ King Enters. v. Ruello, 2008 WL 4120040, at *3 (Del. Super.

 Ct. July 1, 2008) (“Delaware law consistently holds that economic and financial

 damages require expert testimony.”); Villare v. Beebe Med. Ctr., Inc., 2014 WL

 1095331, at *4 (Del. Super. Ct. Mar. 19, 2014) (granting summary judgment where

 plaintiff presented no expert testimony and “the proper measure of damages is lost

 profits,” on which “expert testimony is necessary”), aff’d, 108 A.3d 1226 (Del.

 2015); cf. Conway v. Hercules Inc., 831 F. Supp. 354, 358 n.6 (D. Del. 1993) (stating

 that an expert may not be necessary in certain specific cases, such as when an

                                             5
Appellate Case: 20-1392    Document: 010110739612       Date Filed: 09/15/2022      Page: 6



 employee seeks front-pay damages based on his consistent former earnings and thus

 there are “no projections in earnings for which expert testimony [is] required”

 (quotation omitted)); S. Atl. S. S. Co. of Del. v. Munkacsy, 187 A. 600, 604 (Del.

 1936) (holding that when any person of common knowledge can “observe for

 himself, see the inferences which should be drawn from [the] facts susceptible of

 proof in the ordinary way, and reach a reasonable conclusion thereupon,” the jury

 may render its decision without the assistance of expert testimony).

       Bell’s trial evidence failed to provide a “reasonable basis” upon which the jury

 could determine her damages “with a fair degree of certainty.” Henne, 146 A.2d at

 396. She argues the jury could estimate damages by multiplying McKenzie’s

 intended annual volume of 200 Sorin devices by an “average commission” rate of

 $3,101.24, which the jury could calculate by dividing her total commission amount

 by the number of device sales that occurred. Bell presented no evidence, however,

 that McKenzie’s intended implantations would have included the same proportions of

 the same range of devices sold to the same hospitals as the actual implantations.

 Thus, she presented no evidence that her actual commissions were representative of

 the commissions she would have received if all of McKenzie’s intended

 implantations had occurred. McKenzie did not specify the proportions of different

 devices included within his “rough estimate” of 200 anticipated Sorin devices per

 year, and thus provided no basis to compare his anticipated implantations to the

 actual implantations. Moreover, Bell presented no evidence explaining why certain

 device sales were approved while others were denied. The stipulated trial exhibits

                                            6
Appellate Case: 20-1392    Document: 010110739612        Date Filed: 09/15/2022       Page: 7



 indicate that, if anything, the cheaper devices were less likely to be approved than the

 more expensive ones, suggesting Bell’s actual sales might well reflect a higher

 “average commission” than she would have received if all of the intended sales had

 been approved. In short, there was simply no evidence to support an inference that

 Bell’s actual sales were representative of the types of sales she would have made if

 Sorin’s representations were true. Accordingly, Bell’s actual sales did not provide a

 reasonable basis by which to estimate the commissions she might have earned from

 her anticipated annual sales of 200 devices of unspecified types and prices at

 unspecified purchasing hospitals. Cf. AGF, Inc. v. Great Lakes Heat Treating Co.,

 555 N.E.2d 634, 640 (Ohio 1990) (affirming directed verdict on lost-profits damages

 where plaintiff provided no “specificity as to the price or quantity of parts” and

 instead only offered evidence regarding the “average price” of a part). Moreover,

 even if damages could be reasonably projected from the limited evidence of Bell’s

 actual and highly variable commissions during her three-year contract period, such a

 projection, in this case, would need to be presented through an expert’s testimony,

 not through counsel’s jury arguments. See PJ King Enters., 2008 WL 4120040, at

 *3; Villare, 2014 WL 1095331, at *4; Conway, 831 F. Supp. at 358 n.6; Munkacsy,

 187 A. at 604. We therefore conclude the district court erred in denying Sorin’s

 motion for judgment as a matter of law on the damage award.

       Because Bell failed to prove damages at trial, Sorin argues this court should

 reverse and remand for the entry of judgment in its favor rather than providing Bell

 with a second chance to make her case. See United States v. Griffith, Gornall &

                                            7
Appellate Case: 20-1392    Document: 010110739612         Date Filed: 09/15/2022     Page: 8



 Carman, Inc., 210 F.2d 11, 13–14 (10th Cir. 1954) (remanding “with instructions to

 modify the judgment,” rather than for a new trial, where plaintiff’s evidence of lost

 profits was too speculative to sustain the judgment). Bell does not dispute this

 argument, but only contends she presented sufficient evidence to prove damages.

 Bell has accordingly forfeited any arguments she might have made regarding the

 appropriateness of a new trial on the issue of damages. Cf. Silor v. Romero, 868 F.2d

 1419, 1422–23 & n.4 (5th Cir. 1989) (“Silor’s brief on appeal still maintains that his

 proof was sufficient to raise a jury question on lost business profits, and nowhere

 requests the opportunity to prove lost profits in a new trial. We are reluctant to offer

 this relief where it was not requested below or on appeal.”). We therefore remand

 this case with instructions for the district court to enter judgment in Sorin’s favor.

       Finally, the parties agree that our disposition of this issue in Sorin’s favor

 moots the other issues raised in both appeals. We accordingly do not address these

 additional arguments.

                                   III. CONCLUSION

       For the foregoing reasons, we reverse the judgment in Bell’s favor and

 remand for the district court to enter a judgment consistent with this opinion. Bell’s

 cross-appeal is denied as moot.


                                              Entered for the Court


                                              Michael R. Murphy
                                              Circuit Judge


                                             8